Baldwin, C. J.
Whether the respondents by their answer waived their right to demur, or whether the com*400plamants in equity could recover on the parol assignment of the note, the mortgage having been properly assigned, are questions we cannot now consider.
This proceeding was commenced since the adoption of the Revision of 1860, and under the provisions of §§ 3106, 3108, and see the case of Perkins v. Whitham, infra. It must affirmatively appear that exceptions were taken to the decisions of the court at the time the ruling was made. No exceptions having been taken to the ruling on the demurrer, the judgment is affirmed.
Affirmed.